In an action by plaintiff Evelyn Davis for damages for personal injuries, and by plaintiff Philip Davis for damages for personal injuries, property damage and loss of services, alleged to have resulted from the negligence of the defendant in the operation of his motor vehicle, judgment for defendant unanimously affirmed, with costs. No opinion. Appeal from order dismissed, without costs. No order is printed in the record on appeal. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.